Citation Nr: 1623740	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-19 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected pension from May 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served in the U.S. Army from March 1967 to May 1974.  In an unappealed March 2006 administrative decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, determined that the character of the appellant's service from March 1967 to March 1970 was under honorable conditions, rendering him eligible for VA benefits for this period of service.  The RO further determined that the character of the appellant's service from March 1970 to May 1974 was dishonorable, barring his eligibility for VA benefits, including health care under Chapter 17, for this period of service.  

This current matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2010 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which terminated the appellant's pension effective May 1, 2009, based on excessive income.  As set forth above, the appellant's claim is currently in the jurisdiction of the Detroit RO.  

In reaching its decision below, the Board has reviewed the appellant's VA paper claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  This additional evidence has also been reviewed by the Agency of Original Jurisdiction (AOJ).

In connection with his current appeal, the appellant requested and was scheduled for a personal hearing before a Veterans Law Judge, to be held in January 2012.  Although he was notified of the time and date of the hearing by December 2011 letter, he failed to appear and neither furnished an explanation for his failure to appear nor requested a postponement or another hearing.  Pursuant to 38 C.F.R. § 20.702(d) (2015), when an appellant fails to appear for a scheduled hearing and has not requested a postponement, the case will then be processed as though the request for a hearing had been withdrawn.  Accordingly, the Board will proceed with consideration of this appeal based on the evidence of record.



FINDING OF FACT

Based on the available record, since April 2009, the appellant's countable income has exceeded the maximum annual pension rate for a Veteran with no dependents.


CONCLUSION OF LAW

Termination of the appellant's pension benefits effective May 1, 2009, based on excessive income was proper.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.31, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The available record shows that, in February 2005, the appellant submitted an application for VA pension benefits, claiming that he was unable to work.  

In a June 2005 letter, the RO asked the appellant for additional income and asset information necessary to determine his eligibility for pension.  The RO provided a VA Form 21-527, Improved Pension Eligibility Verification Report, and a VA Form 21-4185, Report of Income from Property or Business, and asked him to submit the completed forms.  The appellant did not respond.

In March 2006, the RO denied the appellant's claim for pension based on his failure to prosecute it.  See 38 C.F.R. § 3.158 (2015).  

In January 2008, the appellant again submitted a claim for pension.  In support of his claim, the appellant submitted a VA Form 21-527, Income-Net Worth and Employment Statement, on which he reported that his only income consisted of U.S. Civil Service retirement benefits in the amount of $338.25 monthly.  

In a January 2009 rating decision, the RO granted the appellant's claim of entitlement to pension.  In a January 2009 letter, the RO advised him that the rate of his pension was based on his reported retirement income of $4,059 annually ($338.25 monthly).  He was advised that it was his responsibility to notify VA immediately of any changes in his financial situation, including to his income or net worth.

In January 2010, the appellant submitted a required annual Eligibility Verification Report (EVR) on which he reported Social Security income of $981 monthly.  See 38 C.F.R. § 3.652(a) (2010) (requiring individuals in receipt of VA benefits to certify that the eligibility factors which established entitlement to the benefit being paid continue to exist).

According to a January 2010 Report of General Information, the RO thereafter contacted the appellant by telephone to clarify whether he remained in receipt of his retirement benefits, as well as his reported income from Social Security.  The form contains the following note from an RO official:  "I contacted [the appellant] to verify if he was still receiving his other retirement income.  He said he was.  In addition, he verified that he began receiving benefits from [Social Security] in April 2009."  The RO official explained to the appellant that the rate of his monthly pension would be adjusted to reflect the receipt of his additional income.  

Based on this information, the RO retroactively terminated the appellant's pension effective May 1, 2009, to reflect his receipt of previously unreported Social Security income beginning in April 2009.  In a January 2010 letter, the RO explained that the appellant's reported annual income of $15,831 (consisting of $4059 in retirement benefits and $11,772 in Social Security benefits) exceeded the maximum income limit of $11,830.00 for a Veteran with no dependents for the year 2009.  

The appellant appealed the RO's determination, stating that he did not receive $338.25 monthly.  

In April 2013, the appellant submitted an Income-Net Worth and Employment Statement, on which he reported that his only income consisted of Social Security benefits in the amount of $1,045 monthly.  

In an August 2013 letter, the RO explained that the appellant's reported annual income of $12,540 (consisting of $1,045 monthly Social Security benefits) exceeded the maximum income limit of $12,465 for a Veteran with no dependents for the year 2013.  

In a July 2014 letter, the RO asked the appellant to clarify his income, to include the source of his previously reported retirement income and the date he had stopped receiving those benefits.  The appellant did not respond.

Applicable Law

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such Veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2015).

Payments of VA nonservice-connected pension benefits are made at the specified maximum annual rate, reduced on a dollar-for-dollar basis by annualized countable family income.  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2015).

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the regular maximum annual rate payable to a single veteran (excluding increased pension because of the need for aid and attendance). 38 C.F.R. § 3.272 (2015).

The rates of pension are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  The maximum annual pension rate is adjusted from year to year.  38 C.F.R. § 3.21 (2015).

Effective December 1, 2008, the maximum annual pension rate for a Veteran with no dependents was $11,830.  Effective December 1, 2012, the maximum annual pension rate for a Veteran with no dependents was increased to $12,465.  Effective December 1, 2013, the maximum annual pension rate for a Veteran with no dependents was $12,652.  See M21-1, Part I, Appendix B.

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that termination of the appellant's pension benefits effective May 1, 2009, was proper, due to excessive income.  Applicable regulations provide that a Veteran's annual countable income for pension purposes includes retirement income and income from the Social Security Administration.  38 C.F.R. § 3.23(d)(4) (2015).  As set forth above, the appellant confirmed that he began receiving Social Security income in April 2009, in addition to his previously reported retirement income.  This countable income income of $15,831 (consisting of $4059 in retirement benefits and $11,772 in Social Security benefits) exceeded the maximum income limit of $11,830 for a Veteran with no dependents for the year 2009.  The record does not show, nor does the appellant contend, that he incurred unreimbursed medical expenses in excess of 5 percent of the maximum annual rate.  Under these circumstances, the Board finds that termination of the appellant's pension effective May 1, 2009, was proper.  Moreover, as set forth above, the additional income information received from the appellant in April 2013 showed that his countable income continued to exceed the applicable maximum annual pension rate, confirming his continued ineligibility for pension due to excessive income.  

The Board further notes that in July 2014, pursuant to Board remand instructions, the appellant was asked to clarify his income, to include the source of his previously reported retirement income and the date he had stopped receiving those benefits.  The appellant, however, did not respond.

Based on the information available, therefore, the appellant's countable income has apparently exceeded the maximum annual pension rate since April 2009, thereby rendering him ineligible for pension payments beginning May 1, 2009.  See 38 C.F.R. § 3.31 (2015).  The appellant is advised that, if there is a change in his financial status in the future, he may reapply for pension at that time.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Here, the undisputed facts reflect that the appellant is not entitled to pension benefits as a matter of law due to excessive income.  As such, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Nonetheless, the Board observes that the appellant has been advised of the income requirements, has submitted an Income-Net Worth and Employment statement, and requested to provide additional information pursuant to a July 2014 RO notice letter.  Thus, VA has satisfied its duty to assist the Veteran in this case.  Moreover, the RO's actions by sending the July 2014 notice letter and readjudicating the claim reflects compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



ORDER
 
Termination of the appellant's pension benefits effective May 1, 2009, was proper; the appeal is denied.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


